DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Ultem, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
The trademark Ultem is not accompanied by the generic terminology (the generic term polyetherimide is noted in the application, but is not linked to the trademark name).  
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 17 are objected to because of the following informalities:  
Claim 1 line 3, “An exterior” should be --an exterior--, for consistency;
Similarly for claim 17;
Claim 5, lines 7-8, “zero of the kinetic energy” should be --zero kinetic energy--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites an exterior layer exposed to an exterior environment and an interior layer exposed to an interior environment. However a “panel” has only opposing sides, not an “exterior” side and an “interior” side. There is no confined space about which the panel is constructed. The only “exterior” and “interior” environments present are relating to the panel layers themselves. It is thus unclear as to what constitutes the “exterior” and “interior” environments to which the layers are exposed.
Similarly, although claim 18 recites a plurality of shield panels, there is no recitation of an enclosed space to provide the “exterior” and “interior” environments.

Claim 5 recites the limitation "the first cavity layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for “the second cavity layer.”

The term “substantially” in claim 2is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide any indicate as to how much kinetic energy is permitted within the rest state. Accordingly, it is unclear as to how close to zero the kinetic energy must be while in the rest state.

The grammatical structure of claim 7 renders unclear the relationship of the polyethylene to the rest of the features, e.g. whether it is further narrower the synthetic fiber, or is an additional material in the shield layers to the synthetic fiber.
Similarly for claims 13 and 14.

Claim 17 recites the exterior shield layer and the interior shield layer “are a plurality of synthetic fibers woven together,” however it is unclear whether this refers to integration of the two layers or the construction of each layer.

Claim 18 recites the limitation "the interior environment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizenberg et al (US 2007/0178374).

Regarding independent claim 1:
Aizenberg discloses a panel, capable of self-healing, for protection from high-velocity particles, comprising:
an exterior shield layer (layers 106, 116, 165);
an interior shield layer (layers 160, 107, 117) connected to the exterior layer to define a cavity (105 and/or 115) between the layers;
a dilatant fluid (110) in the cavity; and
a plurality of spheroids (130) arranged in the dilatant fluid.

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Aizenberg discloses the fluid as polyethylene glycol or polypropylene glycol ([0020]).
Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Aizenberg disclose polymer spheroids ([0022]).

Claim(s) 1, 7-9, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner et al. (US 2021/0291486).

Regarding independent claim 1:
Wagner discloses a panel, capable of self-healing, for protection from high-velocity particles, comprising:
an exterior shield layer (30);
an interior shield layer (40) connected to the exterior layer to define a cavity (20) between the layers;
a dilatant fluid ([0087]; [0103]) in the cavity; and
a plurality of spheroids (e.g. [0090]) arranged in the dilatant fluid.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Wagner discloses the shield layers including ultra-high-molecular-weight polyethylene (0097]).

Regarding claim 8:
Wagner discloses the dilatant fluid as polyethylene glycol ([0090]; [0116]).
Regarding claims 9 and 15:
The discussion above regarding claim 1 is relied upon.
Wagner discloses polymer or metal spheroids ([0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (‘374) or Wagner (‘486).

Regarding claim 11:
The discussion above regarding claim 1 is relied upon.
Aizenberg and Wagner disclose impact shield panels, but do not disclose shields having dimensions of 55 cm x 55 cm x 6.5 cm.
One of ordinary skill recognizes that shield panels may be made to any specific dimensions needed for a desired particular use.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Aizenberg or Wagner to use the prescribed sized shield panel for the predictable advantage of providing a shield of desired size to properly protect a desired person or object, or part thereof, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 14 and 16:
The discussion above regarding claim 1 is relied upon.
Aizenberg and Wagner disclose polymer spheroids and dilatant fluids, but do not disclose polyetherimide spheroids and the fluid having suspended fumed silica nanoparticles and rods.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Aizenberg or Wagner to use the prescribed materials to provide the desired resistance during impact based on the specific properties of these materials (e.g. elasticity, etc.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding independent claim 17:
The discussion above regarding claim 1 is relied upon.
Aizenberg and Wagner disclose shields with woven fiber layers (Aizenberg, [0030]; Wagner, [0117]), but do not disclose a grommet connected to each corner of the exterior layer.
The examiner takes Official Notice that grommets at edges and/or corners are well-known in the art of connections.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Aizenberg or Wagner to use grommets as the examiner takes Official Notice that grommets are well-known in the art of connections, to permit connecting the shield panels to other shield panels or structures (e.g. the device to be protected, and to provide reinforcement for the connections to ensure the connection during use (e.g. during impact, movement of the base, etc.).

Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6 206 328) in view of either Aizenberg (‘374) or Wagner (‘486).

Regarding independent claims 12 and 18:
Taylor discloses a spacecraft comprising:
a central hub and plurality of spokes (as seen in e.g. Fig 7A);
an outer rim connected to the spokes (as seen in e.g. Fig 7A);
a plurality of shield panels (102) connected to the rim and enclosing an interior environment (as seen in e.g. Fig 7A).
Taylor does not disclose the shield panels comprising exterior and interior layers, a dilatant fluid in a cavity between the layers, and a plurality or spheroids in the fluid.
Aizenberg and Wagner each teach shield panels having the features, as noted above, to provide light-weight projectile impact resistance (Aizenberg, [0010]; Wagner, [0002]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Taylor to use the shield layers of Aizenberg or Wagner for the predictable advantage of providing impact resistance with reduced weight, thus saving costs of launch of the spacecraft.

Regarding claim 19:
The discussion above regarding claim 18 is relied upon.
Taylor discloses shield panels, but does not disclose the panels connected via interlocking flush mounts.
The examiner takes Official Notice that interlocking flush mounts are well-known in the art of connections.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Taylor to use the mounts as the examiner takes Official Notice that interlocking flush mounts are well-known in the art of connections, for the predictable advantage of connecting the components without protrusions or appendages, thus making it safer and easier for astronauts to service/maintain the spacecraft while in space.

Regarding claim 20:
The discussion above regarding claim 18 is relied upon.
Taylor discloses the shield panels connected to the hub and spokes (at least indirectly, via the complete structure).

Allowable Subject Matter
Claims 2-6, 10, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious a shield panel having two cavities, with the spheroids arranged only in the first cavity in a rest state when zero kinetic energy exists, or the spheroids having the prescribed allotment of sizes, in combination with the other limitations of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619